UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4154


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HEYWOOD SMITH, IV,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00066-1)


Submitted:   November 7, 2011             Decided:   December 1, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. R. Booth
Goodwin II, United States Attorney, Michael B. Hissam, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Heywood Smith, IV, pleaded guilty to possession of a

firearm after sustaining convictions for misdemeanor crimes of

domestic violence, in violation of 18 U.S.C. § 922(g)(6) (2006),

reserving his right to appeal the district court’s denial of his

suppression      motion.         The   district     court     sentenced    Smith    to

twenty months of imprisonment and he now appeals.                         Finding no

error, we affirm.

              Smith argues on appeal that the district court erred

in denying his motion to suppress evidence seized after a dog

trained in narcotics detection “alerted” during an inspection of

his    vehicle       following    a    traffic    stop      for    speeding.       “In

considering      a    ruling     on    a   motion     to    suppress,     we   review

conclusions of law de novo and underlying factual findings for

clear error.”         United States v. Buckner, 473 F.3d 551, 553 (4th

Cir.   2007)     (citation     omitted).       When    the    district    court    has

denied    a    defendant’s        suppression       motion,       we   construe    the

evidence in the light most favorable to the government.                        United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

              “It is well established that the temporary detention

of individuals during the stop of an automobile by the police

. . . constitutes a seizure . . . [and] an automobile stop is

thus subject to the constitutional imperative that it not be

unreasonable under the circumstances.”                United States v. Branch,

                                           2
537 F.3d 328, 335 (4th Cir. 2008) (internal quotation marks and

citations     omitted).         “Observing         a    traffic     violation        provides

sufficient     justification       for       a    police       officer    to     detain      the

offending     vehicle     for    as   long         as     it    takes    to    perform       the

traditional      incidents       of      a       routine       traffic        stop.”         Id.

(citations omitted).           During a routine traffic stop, an officer

may    request   a    driver’s     license          and    registration,            perform    a

computer check, issue a citation, and perform a canine sniff “if

performed within the time reasonably required to issue a traffic

citation.”       Id. (citations omitted).                      Moreover, although the

“maximum acceptable length of a routine traffic stop cannot be

stated with mathematical precision,” the inquiry is focused on

whether the detention was longer than necessary to accomplish

the purposes of the detention.                Id.       (citation omitted).

              In order to extend a traffic stop beyond this scope, a

police      officer   must      either       ensure       the     driver’s      consent       or

possess     reasonable    suspicion          that       illegal    activity         is   afoot.

Id.    Therefore, the officer must have “at least a minimal level

of objective justification” and “must be able to articulate more

than   an    inchoate    and    unparticularized               suspicion       or    hunch    of

criminal activity.”          Illinois v. Wardlow, 528 U.S. 119, 123-24

(2000) (internal quotation marks and citations omitted).                                 Courts

assess whether an officer has articulated reasonable suspicion

for a stop under the totality of the circumstances, giving “due

                                              3
weight to common sense judgments reached by officers in light of

their experience and training.”                 United States v. Perkins, 363

F.3d 317, 321 (4th Cir. 2004) (citation omitted).

             The Court will “credit the ‘practical experience of

officers who observe on a daily basis what transpires on the

street.’”      Id. (quoting United States v. Lender, 985 F.2d 151,

154   (4th    Cir.    1993)).       Moreover,         “[j]udicial    review    of    the

evidence     offered    to    demonstrate       reasonable      suspicion     must    be

commonsensical,        focused      on    the     evidence     as    a     whole,    and

cognizant      of    both    context     and    the     particular   experience      of

officers charged with the ongoing tasks of law enforcement.”

Branch, 537 F.3d at 337.            With these standards in mind, we have

thoroughly reviewed the record, and conclude that even if the

traffic stop was extended beyond the scope of a routine traffic

stop, the district court did not err in concluding that the

officers articulated reasonable suspicion of illegal activity to

conduct an inspection of Smith’s vehicle using a canine officer.

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented     in   the     materials

before   the    Court       and   argument      would    not   aid   the    decisional

process.

                                                                              AFFIRMED



                                           4